



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sinclair, 2015 ONCA 721

DATE: 20151027

DOCKET: C60526

Feldman, Benotto, Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Graham Sinclair

Appellant

Kristin Bailey, for the appellant

Jennifer Mannen, for the respondent

Heard: October 19, 2015

On appeal from the sentence imposed on February 25, 2015
    by Justice June Maresca of the Ontario Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The sentencing judge made no error in principle in imposing a global
    sentence of fifteen months, less one months credit for pretrial custody, for
    the three very serious offences that Mr. Sinclair admitted committing.

[2]

His previous offences and their aggravating features were violent in
    nature, including sexual exploitation of his stepdaughter, obstructing justice,
    and a breach of an undertaking not to communicate with his stepdaughter and
    former spouse. This was his second breach of this no communication order.
    Together with those circumstances, the undertone of violence in the very
    specific threats against his stepdaughter and former wife required the
    sentencing judge to give prominence to the sentencing principles of
    denunciation and deterrence. She also considered the principle of Mr.
    Sinclairs rehabilitation.

[3]

While not expressly alluding to Mr. Sinclairs guilty plea, the
    sentencing judge clearly was aware of it having taken it that day and clearly
    gave effect to it as a mitigating factor on sentence, given that she declined
    to impose the eighteen-month global sentence demanded by the Crown. Instead,
    she imposed a global sentence that was in the mid-range for these three offences.
    Even consecutive to the eleven-month sentence that Mr. Sinclair was already
    serving, the fourteen-month sentence was well within the appropriate sentencing
    range. The totality principle was not violated.

[4]

As a result, while we grant Mr. Sinclair leave to appeal his sentence,
    we dismiss this appeal.

K. Feldman J.A.

M.L. Benotto J.A.

L.B. Roberts J.A.


